DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/22 has been entered.
Specification
The disclosure is objected to because of the following informalities: the reference to a claim (14) in the specification (page 3 or paragraph 6) is improper, especially because claims can be canceled and thus would not refer to subject matter present if it is not existing.  MPEP additionally states claims must be on a separate sheet. CFR 1.52 (b) 3.       Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 recites a single piece heart valve “consisting” of the claimed leaflets and commissures of the acellular biomaterial. The disclosure does not support or show a prosthetic heart valve that is only made of the acellular biomaterial that is configured as leaflets and commissures. The drawings (Figs. 1-10) and specification only show along with describing that a prosthetic heart valve is constructed with the claimed acellular material and positioned within a stent (paragraphs 28,31-33). The new embodiment was not sufficiently described that one understood it as an embodiment. Further the claim (14) originally used the transitional clause “comprising” to not exclude a stent and additionally applicant’s own specification stated “comprising” did not exclude additional elements, see paragraph 42 or page 16. The exclusion of the stent by the use of “consisting” is new matter. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,12,13,41,42 are rejected under 35 U.S.C. 103 as being unpatentable over Centola et al. (2016/0158007) in view of Sung et al. (2005/0123582) and alternatively in view of Cai et al. (9192470). Centola et al. disclose (Fig. 1C) a heart valve replacement device 10 with a stent 102 having a first end, a second end, an outer surface, and an inner surface, the inner surface defining a lumen; and a single-piece valve 118 disposed within the lumen of the stent and attached to the stent, the single-piece valve being a unitary structure formed from a single sheet (paragraph 45) of a collagen-based biomaterial, the single-piece valve having an outer surface, an inner surface defining a lumen, and a thickness between the outer surface and the inner surface, the single-piece valve having a proximal end, a distal end, a first edge extending from the proximal end to the distal end, and a second edge, opposite the first edge, extending from the proximal end to the distal end, the single-piece valve consisting of: three leaflets 119 formed from the biomaterial, each leaflet having a portion formed into a curved three-dimensional shape with a concave profile (Fig. 1C), each leaflet having a thickness. Centola et al. disclose (paragraph 42) to provide the valve with commissures formed between adjacent leaflets, see Fig. 1C.  Centola et al. inherently disclose (paragraph 45) the commissures formed from the biomaterial because the leaflets that include a commissure portion as clearly shown with a body portion positioned distally from the leaflets and integrally  
formed from the biomaterial with the leaflets and the commissures, the body portion having a thickness. Please note that the limitation “molded” in the claim is treated as a product-by-process limitation. The leaflets and commissures clearly can be considered “molded” to conform to the stent frame and be provided with the concave profile as claimed. 
However, Centola et al. did not explicitly state the collagen based biomaterial is cross- linked and acellular type. Additionally in the alternative, Centola et al. did not explicitly state the biomaterial is molded. Sung et al. teach (paragraph 27) a cross-linked tissue material can be used for an implant, such as a heart valve, paragraph 116. Sung et al. further teach (paragraph 187) that acellular material can be a type of cross-linked tissue elected for use in the body. It would have been obvious to one of ordinary skill in the art to select acellular material as taught by Sung et al. for the valve material in the heart valve implant of Centola et al. in order to provide a non-antigenic and more biologically acceptable material, see Sung paragraph 173. With respect to the
limitations of “molded commissures” and “molded leaflets” considered to be product-by-
process limitations and even though product-by-process claims are limited by and
defined by the process, determination of patentability is based on the product itself. The
patentability of a product does not depend on its method of production. If the product in
the product-by-process claim is the same as or obvious from a product of the prior art,
the claim is unpatentable even though the prior product was made by a different
process, (in re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale
tending to show that the claimed product appears to be the same or similar to that of the
prior art, although produced by & different process, the burden shifts to applicant to
come forward with evidence establishing an unobvious different between the claimed
product and the prior art product (In re Marosi, 710 F.2d 798, B02, 218 USPO 289, 292
(Fed. Cir, 1953}, MPEP 2113). Cai et al. disclose (cal. 3, lines 62-67) the leaflets and
commissures are prepared by cutting a sheet of collagen material with a die and
shaping it. Molding is well known in the art to be a shaping process. Thus, the leaflets
and commissures are capable of being “molded” as recited in the claim. Further Cai teaches that the molding on a mandrel forms to the structure of the mandrel and holds it form, col. 4, lines 57-59. Therefore in the alternative it would have been obvious to one of ordinary skill in the art to use a mandrel and shape or as claimed “mold” the leaflets and commissures of the material of Centola as modified by Sung using the teaching of Cai such that the formation is maintained and it matches the stent framework and no stress is on them, by using the molding process on a mandrel with the shape desired due to some pliability of the tissue material that is cross-linked, see Cai. Regarding claim 42, it is inherent that a sheet has a seam as it cannot be of a shape or cylinder lacking a seam since the material is disclosed as being harvested. Thus edges are joined to provide the seam since a tubular profile is defined. It would have been obvious to one of ordinary skill in the art to try placing the seam to extend axially with first edge to second edge in the direction of the proximal to distal ends of the valve since it would be along the direction of blood flow and not against the flow if the seam was transverse. There is a finite number of possibilities and it is common sense to either place it transverse or along the axis and one of ordinary skill using general knowledge of material properties and strain would orient it along the axis to limit the stress. Regarding claim 12, Centola discloses (paragraph 110) the stent has at least one attachment feature 114, see Fig. 1B. Regarding claim 13, it can be construed that the valve is sutured to the stent at the attachment features which extend from the commissures and therefore Centola discloses this since “attachment feature” is a broad recitation defining an element more in function than in structure. Thus the scope of the claim is unlimited. 
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Centola et al. (2016/0158007)  in view of Sung et al (2005/0123582) and alternatively Cai et al. as applied to claim 1 above, and further in view of Edelman et al. (2014/0005772). Centola et al. in view of Sung et al. is explained supra. However, Centola et al. as modified by Sung et al. did not explicitly state the thickness of the body portion is different from the thickness of the leaflets. Edelman et al. teach (Figs. 2.3.8 heart valve prosthesis with the body portion having a section where it is different from the thickness of the leaflets. Edelman el al. also teach (paragraph 47) that the different thickness profiles can be utilized for stiffness properties and delivery profile aspects. Il would have been obvious to one of ordinary skill in the art to use different thickness for the leaflet than the body portion of the prosthesis as taught by Edelman et al. in the heart valve implant of Centola in view of Sung et al. as alternatively modified by Cai et al. such that the appropriate property is provided to the leaflet for ease of opening based on stiffness due to flow pressure and also to reduce delivery profiles.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Centola et al. (2016/0158007)  in view of Sung et al. (2005/0123582) and alternatively Cai et al. as applied to claim 1 above, and further in view of Bessler et al. (5855601). Centola et al. in view of Sung et al. is explained supra. However, Centola et al. as modified by Sung et al. did not explicitly state the body portion of the single-piece valve forms a cuff at the distal end of the single-piece valve portion. Bessler et al. teach (Figs. 1,4,5) a heart valve prosthesis with the body portion of a single-piece valve forms a cuff 37. It would have been obvious to one of ordinary skill in the art to use a cuff at the distal end from the single-piece valve as taught by Bessler et al. in the prosthetic valve of Centola et al. as modified with Sung et al. and alternatively Cai et al. in order to secure and properly seal the valve, see Bessler col. 9, claim 1. 
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable aver
Centola et al. (2016/0158007)  in view of Sung et al. (2005/0123582) and Bessler and alternatively Cai et al. as applied to claim 7 above, and further in view of Lashinski et al. (2006/0020327). Centola in view of Sung et al. and Bessler and alternatively Cai is explained supra. However, Centola as modified by Sung and Bessler did not explicitly state the cuff is expandable. Lashinski et al. teach (Fig. 16B) that stent valve devices can have an expandable cuff 176 such that it provides a good seal with the native anatomy (paragraph 173). It would have been obvious to one of ordinary skill in the art to use an expandable cuff such that it can increase its dimensions but reduce gaps between the valve device and wall of the vessel and seal as taught by Lashinski et al. and use with the prosthetic valve of Centola as modified by Sung and alternatively Cai and modified with Bessler in order to provide adequate sealing at the site of implantation. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799